[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]PLAINTIFF'S SUPPLEMENTAL REQUEST TO CHARGE
The plaintiff respectfully request that the Court include the following instructions in its charge to the jury.
1. NEGLIGENCE — CARE REQUIRED OF A MINOR
Now, as you know, the plaintiff in this case was under 18 years of age, that is, a minor, at the time of the accident. The general rule applies, that she should use reasonable care, with this limitation: namely, that the law has regard for the care of a minor as it does of an adult. The law says that what a minor must do is use that degree of care which a minor of the same stage of development, of the same age and of the same experiences might reasonably be expected to exercise under similar circumstances. It is not the care of an ordinary prudent person, so much as it is the care of the ordinarily prudent minor similar to the plaintiff in these various respects. So the burden which rest upon the defendant with Respect to reference to the claimed defense or comparative negligence is to show by a fair preponderance of evidence that the plaintiff did not act as a girl of her age, experience and development might be expected to act under similar circumstances. If she did act as a girl of her age, experience and development should act, then you would not be justified in finding that she was guilty of comparative negligence. If she did not do so, however, and her conduct was a substantial factor in causing her injury, then you would be justified in finding her negligent and would go on to consider the relative percentages of the defendant's and plaintiff's negligence.
Authority: Wright, Connecticut Jury Instructions, (4th Ed.) Section 130(b); Wright, et al. Connecticut Law of Torts, (3d Ed.) Section 74.
                                PLAINTIFF KELLY-RAE ULITSCH, PPA, ET AL
                                BY ______________________________ ADAM J. TELLER, Their Attorney LEONE, THROWE, TELLER  NAGLE 33 Connecticut Boulevard P.O. Box 280225 East Hartford, CT 06128-0225 Juris No. 33786
CT Page 1770